Case: 09-10292     Document: 00511064596          Page: 1    Date Filed: 03/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 29, 2010
                                     No. 09-10292
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAIME VAZQUEZ, also known as Jimmy Vazquez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-167-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Jaime Vazquez pleaded guilty to conspiracy to distribute 50 grams or more
of a substance containing methamphetamine and received a sentence of 360
months in prison.        On appeal, he challenges the validity of his sentence.
Following United States v. Booker, 543 U.S. 220 (2005), sentences are reviewed
for reasonableness in light of the sentencing factors in 18 U.S.C. § 3553(a).
United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). Pursuant to Gall
v. United States, 552 U.S. 38, 51 (2007), we determine whether the sentence

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10292    Document: 00511064596 Page: 2        Date Filed: 03/29/2010
                                 No. 09-10292

imposed is procedurally sound and whether it is substantively reasonable. On
appeal, Vazquez challenges only the procedural reasonableness of his sentence,
asserting that the district court erred in calculating the applicable guidelines
range. See Gall, 552 U.S. at 51.
      Vazquez argues that the district court erred in holding him responsible for
58.63 kilograms of methamphetamine. He contends that because he objected to
the drug quantity, the district court was not entitled to rely on the information
included in the presentence report (PSR) and the Government had a duty to
prove by a preponderance of the evidence the drug quantity attributable to him.
The district court may rely on the information in a PSR in the absence of
rebuttal evidence. United States v. Ollison, 555 F.3d 152, 164 (5th Cir. 2009).
“Mere objections do not suffice as competent rebuttal evidence.” United States
v. Parker, 133 F.3d 322, 329 (5th Cir. 1998). Vazquez also asserts that the PSR
lacks sufficient indicia of reliability because his codefendants were motivated to
overinflate the amount of methamphetamine attributable to him out of jealousy
or in an attempt to ingratiate themselves with law enforcement. A district court
may consider uncorroborated hearsay evidence during sentencing proceedings.
United States v. West, 58 F.3d 133, 138 (5th Cir. 1995). In light of Vazquez’s
admission that he provided methamphetamine to other conspirators, the
generally consistent statements by conspirators about the quantities received,
and the evidence of drug manufacturing and money counting found in Vazquez’s
home, he has not established that the district court clearly erred in accepting the
information in the PSR regarding the pertinent drug quantity. See United
States v. Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998); West, 58 F.3d at 138.
      Defendant contends that the district court erred in denying him a three-
level reduction for acceptance of responsibility under U.S.S.G. § 3E1.1(a) and (b)
in light of his timely guilty plea. Vazquez bears the burden of demonstrating
that the reduction was warranted. See United States v. Flucas, 99 F.3d 177, 180
(5th Cir. 1996).    Conduct constituting an obstruction of justice generally

                                        2
   Case: 09-10292   Document: 00511064596 Page: 3       Date Filed: 03/29/2010
                                No. 09-10292

precludes an acceptance of responsibility reduction. § 3E1.1, comment. (n.4).
Vazquez did not dispute the conduct leading to the obstruction-of-justice
enhancement under U.S.S.G. § 3C1.1. Additionally, a court considering the
reduction must determine whether the defendant “truthfully admitt[ed] or [did]
not falsely deny[] any additionally relevant conduct for which the defendant is
accountable.” § 3E1.1, comment. (n.1(A)). Vazquez’s objections constituted
attempts to deny or minimize relevant conduct, which the district court found
to be meritless. Vazquez has not established that the district court’s decision
was without foundation. See United States v. Juarez-Duarte, 513 F.3d 204, 211
(5th Cir. 2008).
      Also defendant contends that the district court erred by imposing a four-
level enhancement after finding that he was an organizer or leader of the
conspiracy. He maintains that because he objected to the finding in the PSR, the
district court could not rely upon the information included therein and the
Government was required to present evidence supporting the PSR finding.
Vazquez bore the burden of proving the PSR was inaccurate, and his bare
objection did not rebut that information. See Ollison, 555 F.3d at 164; Parker,
133 F.3d at 329. He thus has not shown that the district court clearly erred in
imposing the enhancement. See United States v. Rose, 449 F.3d 627, 633 (5th
Cir. 2006). The judgment of the district court is thus AFFIRMED.




                                       3